DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 10 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Downton (US Patent Application Publication No. 2003/0209365) in view of Jeffryes (US Patent Application Publication No. 2018/0051551).
In reference to claim 1, Downton discloses a rotating survey tool, comprising:
a first sensor array 32/34 configured to collect a first set of survey measurements during a downhole drilling operation (par. 0023); and
a second sensor array 36/38/40 coupled to the first sensor array 32/34 (see Fig. 3A, through a collar 16) and configured to collect a second set of survey measurements while a drill bit 28 drills during the downhole drilling operation, wherein the second set of survey measurements has a greater base accuracy than the first set of survey measurements (par. 0029, “Sensors 36, 38, 40 in the MWD module 18 are of high accuracy”).
Downton discloses all of the limitations of claim 1 with the exception of the second sensory array being directly coupled to the first sensor array. Jeffryes discloses that sensor arrays 120, 130 and 130’ can be directly coupled to one another (see Fig. 1). It would have been obvious to a person having ordinary skill in the art at the time of the invention to directly couple the sensor arrays to one another to decrease the distance between the bit and the second sensor array.
In reference to claim 2, Downton discloses a steering system 22/46 (the steering system is considered to include both the physical steering means 22 and the electronic device 46 that produces steering commands [par. 0035]) communicatively coupled to the first sensor array 32/34 and the second sensor array 36/38/40 (see Fig. 3A), wherein the steering system 20 is configured to receive the first set of survey measurements and the second set of survey measurements and to steer the drill bit 28 based on the first set of survey measurements and the second set of survey measurements (par. 0031).
In reference to claim 3, Downton discloses that the steering system 22/46 is configured to calibrate the first sensor array 32/34 based on the second set of survey measurements (pars. 0032- 0035), and to steer the drill bit 28 based on the first set of survey measurements after the first sensor array is calibrated (par. 0031).
In reference to claim 4, Downton discloses that the first sensor array 32/34 and the second sensor array 36/38/40 each comprise an accelerometer, a magnetometer, a gyroscope, or any combination thereof (par. 0023, 0029).
In reference to claim 10, Downton discloses that the first set of survey measurements and the second set of survey measurements are stored in a memory for post-processing at a surface of a well to provide a precise record of locations of drilling during the drilling operation (par. 0036, “data made be stored in this third tool module 48 or in the MWD module 18 for later retrieval at the surface”).

In reference to claim 17, Downton discloses a method for correcting a drilling path during a drilling operation, comprising:
receiving a first set of survey measurements from a first sensor 32/34 during the drilling operation;
receiving a second set of survey measurements from a second sensor 36/38/40 while a drill bit 28 drills during the drilling operation, wherein the second set of survey measurements has a greater base accuracy than the first set of survey measurements (par. 0029, “Sensors 36, 38, 40 in the MWD module 18 are of high accuracy”) and wherein the first sensor 32/34 and the second sensor 36/38/40 are disposed on a drill string 12 (see Fig. 3A);
calibrating the first sensor 32/34 with the second set of survey measurements from the second sensor 36/38/40 (pars. 0032-0034); and
correcting a drilling path of the drill bit 28 based on the first set of survey measurements after calibrating the first sensor 32/34 (pars. 0031 and 0035, steering system 22/46 processes data from the sensors to produce steering commands).
Downton fails to disclose that the first and second sensor are disposed at a same location. Jeffryes discloses that sensor arrays 120, 130 and 130’ can be at a same location on a drill string (see Fig. 1). It would have been obvious to a person having ordinary skill in the art at the time of the invention to directly couple the sensor arrays to one another to decrease the distance between the bit and the second sensor array.
In reference to claim 18, Downton discloses switching from the first sensor 32/34 to the second sensor 36/38/40 to receive the second set of survey measurements, wherein a single measuring point provides both the first set of survey measurements and the second set of survey measurements depending on whether switching from the first sensor to the second sensor has occurred (see par. 0028, Figs. 3A and 3B, the second sensor 36/38/40 moves to the measuring point that was previously occupied by first sensor 32/34).
In reference to claim 19, Downton discloses correcting the drilling path comprises instructing the drill bit 28 to change a drilling angle based on the first set of survey measurements received after calibrating the first sensor 32/34 (pars. 0031 and 0035, steering system 22/46 processes data from the sensors to produce steering commands).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Downton (US Patent Application Publication No. 2003/0209365) in view of Jeffryes (US Patent Application Publication No. 2018/0051551) as applied to claim 1 above, and further in view of Sato et al. (US Patent Application Publication No. 2011/0015862).
In reference to claim 9, Downton discloses that sensor readings are performed “continuously as drilling progresses” (par. 0035) and are therefore considered to be taking measurements at the same moment in time but fails to disclose that the survey measurements are three-dimensional.
Sato discloses sensor arrays 110 and 130 that take survey measurements of three dimensional vectors (par. 0049, Fig. 3). It would have been obvious to a person having ordinary skill in the art at the time of the invention to take three-dimensional vector measurements to provide a more complete and accurate survey measurement.

Claims 11, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Downton (US Patent Application Publication No. 2003/0209365) in view of Sato et al. (US Patent Application Publication No. 2011/0015862).
In reference to claim 11, Downton discloses a method for performing a survey of a location within a wellbore during a drilling operation, comprising:
receiving a first set of survey measurements from a first sensor array 32/34 during the drilling operation;
receiving a second set of survey measurements from a second sensor array 36/38/40 while a drill bit 28 drills during the drilling operation, wherein the second set of survey measurements has a greater base accuracy than the first set of survey measurements (par. 0029, “Sensors 36, 38, 40 in the MWD module 18 are of high accuracy”);
and calibrating the first sensor array 32/34 with the second set of survey measurements from the second sensor array 36/38/40 (pars. 0032-0034).
Downton discloses that sensor readings are performed “continuously as drilling progresses” (par. 0035) and are therefore considered to be taking measurements at the same moment in time but fails to disclose that the survey measurements are three-dimensional.
Sato discloses sensor arrays 110 and 130 that take survey measurements of three dimensional vectors (par. 0049, Fig. 3). It would have been obvious to a person having ordinary skill in the art at the time of the invention to take three-dimensional vector measurements to provide a more complete and accurate survey measurement.
In reference to claim 12, Downton discloses calibrating the first sensor array to combine measurements of a same physical motion from multiple sensors into a single measurement (par. 0032- 0034) but fails to disclose using a Kalman filter. Sato discloses that Kalman filters are known in the art for generating data from multiple sensors (par. 0047). It would have been obvious to a person having ordinary skill in the art at the time of the invention to use a Kalman filter to process the data (in place of the generic data processing disclosed by Downton) as it amounts to a substitution of known equivalents to perform the same function, which is to generate data from multiple sensors.
In reference to claim 14, Downton discloses storing the first set of survey measurements in a memory after calibrating the first sensor 32/34 (par. 0036). Downton fails to disclose post-processing the first set of survey measurements at a surface of a well to provide a precise record of locations of drilling during the drilling operation. However, the examiner takes Official Notice that post-processing any data that is retrieved to the surface is well known in the art. It would have been obvious to a person having ordinary skill in the art at the time of the invention to post-process the data at a surface of a well to provide a precise record of locations of drilling during the drilling operation as failure to do so would render the data useless. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,961,838.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the reference patent entirely anticipate the claims of the present invention.

Allowable Subject Matter
Claims 5-8, 13, 15, 16 and 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  This allowability is contingent upon the above double patenting rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Close et al. (US Patent Application Publication No. 2017/0356282) and Brune et al. (US Patent Application Publication No. 2011/0174539) disclose similar systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAD HARCOURT whose telephone number is (571)272-7303. The examiner can normally be reached Monday through Friday, 9am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571)272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRAD HARCOURT/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        



5/26/22